Case 7:19-cv-00165 Document 1-1 Filed 07/02/19 Page 1 of 1
CIVIL COVER SHEET

JS 44 (Rev. 12/07)

The JS 44 civil cover sheet and the information contained herein neither re

lace nor supplement the filing and service of pleadings or other papers as re

uired by law, except as provided

by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

 

I. (a) PLAINTIFFS
Miguel Posada Quinonez

(b) County of Residence of First Listed Plaintiff

Texas

(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Atto
Austin Mathis, Yy Voth,

meys (rin Name, Address, and Telephone Number
ol The Mathis L

San Angelo, Texas 76902, (325) 716-1700,

austinmathis@themathislawfirm.com, hollyvoth@themathislawfirm.com
II. BASIS OF JURISDICTION

O1 US. Government

Plaintiff

O02 US. Government
Defendant

IV. NATURE OF SUIT

    

     

 

O 3 Federal Question
(U.S. Government Not a Party)

4 Diversity
(Indicate Citizenship of Parties in Item III)

 

Place an “X” in One Box Onl

 

(Place an “X”’ in One Box Only)

aw Firm: PLLC, P.O. Box 3836,

DEFENDANTS
Enviro Clean Services, LLC

County of Residence of First Listed Defendant Oklahoma
(IN U.S. PLAINTIFF CASES ONLY)
NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF THE
LAND INVOLVED.

Attorneys (If Known) .
Larry D. Warren, Naman Howell Smith & Lee, 10001 Reunion Place,

Suite 600, San Antonio, Texas 78216, (210) 731-6350,
lwarren@namanhowell.com

 

 

 

 
  
   

   

UY. CITIZENSHIP OF PRINCIPAL PARTIES Place an “X” in One Box for Plaintiff

(For Diversity Cases Only) and One Box for Defendant)

PTF DEF PTF DEF
Citizen of This State 1 © 1 __ Incorporated or Principal Place go4 04
of Business In This State
Citizen of Another State O 2 WW 2 Incorporated and Principal Place aos 5
of Business In Another State
Citizen or Subject of a 03 OO 3. Foreign Nation 0o6 O86

Foreign Country

    

 

   

   
   

   

   

     

  

 

 

   

CONTRACT _ TORTS _ __ BANKRUPTCY
1 110 Insurance PERSONAL INJURY PERSONAL INJURY |0 610 Agriculture O) 422 Appeal 28 USC 158 1 400 State Reapportionment
© 120 Marine 310 Airplane O 362 Personal Injury - € 620 Other Food & Drug 0 423 Withdrawal O 410 Antitrust
© 130 Miller Act C315 Airplane Product Med. Malpractice 625 Drug Related Seizure 28 USC 157 © 430 Banks and Banking
[1 140 Negotiable Instrument Liability 1 365 Personal Injury - of Property 21 USC 881 O 450 Commerce
C1 150 Recovery of Overpayment }( 320 Assault, Libel & Product Liability © 630 Liquor Laws __PROPERTY RIGH J) 460 Deportation
& Enforcement of Judgment Slander 1 368 Asbestos Personal O 640 R.R. & Truck © 820 Copyrights 1 470 Racketeer Influenced and
C1 151 Medicare Act 1 330 Federal Employers’ Injury Product © 650 Airline Regs. O 830 Patent Corrupt Organizations
C1 152 Recovery of Defaulted Liability Liability 4 660 Occupational 0 840 Trademark © 480 Consumer Credit
Student Loans O 340 Marine PERSONAL PROPERTY Safety/Health OF 490 Cable/Sat TV
(Excl. Veterans) OQ 345 Marine Product 1 370 Other Fraud 690 Other 810 Selective Service
C1 153 Recovery of Overpayment Liability 1 371 Truth in Lending Q 30 SOCIA E 1 850 Securities/Commodities/
of Veteran’s Benefits &X 350 Motor Vehicle O 380 Other Personal 0 710 Fair Labor Standards 0 861 HIA (1395ff) Exchange
C1 160 Stockholders’ Suits O 355 Motor Vehicle Property Damage Act O 862 Black Lung (923) 875 Customer Challenge
© 190 Other Contract Product Liability 1 385 Property Damage 0 720 Labor/Mgnt. Relations O 863 DIWC/DIWW (405(g)) 12 USC 3410
C1 195 Contract Product Liability |] 360 Other Personal Product Liability C1 730 Labor/Mgmt.Reporting C1 864 SSID Title XVI 1 890 Other Statutory Actions
C1 _196 Franchise Inju & Disclosure Act 1 865 RSI (405(g) O 891 Agricultural Acts
a REAL PROPERTY ‘ } 0) 740 Railway Labor Act O 892 Economic Stabilization Act
© 210 Land Condemnation oq 510 Motions to Vacate 0 790 Other Labor Litigation 870 Taxes (U.S. Plaintiff OF 893 Environmental Matters
O 220 Foreclosure OQ 442 Employment Sentence O 791 Empl. Ret. Inc. or Defendant) O 894 Energy Allocation Act
C1 230 Rent Lease & Ejectment | 443 Housing/ Habeas Corpus: Security Act O 871 IRS—Third Party 1 895 Freedom of Information
4 240 Torts to Land Accommodations (530 General 26 USC 7609 Act
© 245 Tort Product Liability 444 Welfare [J 535 Death Penalty Lo IMMIGRATIO) i O + 900Appeal of Fee Determination
© 290 All Other Real Property {1 445 Amer. w/Disabilities- |] 540 Mandamus & Other [01 462 Naturalization Application Under Equal Access
Employment (550 Civil Rights 0 463 Habeas Corpus - to Justice
O 446 Amer. w/Disabilities - [1 555 Prison Condition Alien Detainee QO 950 Constitutionality of
Other 01 465 Other Immigration State Statutes
O 440 Other Civil Rights Actions

 

 

 

 

 

 

V. ORIGIN (Place an “X” in One Box Only) Appeal to District
11° Original & 2 Removed from 1 3. Remanded from C1 4 Reinstatedor O 5 anes ten cen 16 Multidistrict O 7 au ge from
Proceeding State Court Appellate Court Reopened (specify) ISHIe Litigation Judemen t

 

VI. CAUSE OF ACTION

VII. REQUESTED IN
COMPLAINT:

28 U.S.C. §1332

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):

Brief description of cause:
Motor Vehicle Accident
CHECK IF THIS IS A CLASS ACTION
UNDER F.R.C.P. 23

 

VII. RELATED CASE(S)

(See instructions):

DEMAND $

100,000.00

 

CHECK YES only if demanded in complaint:
JURY DEMAND: Yes No

 

 

 

IF ANY JUDGE . DOCKET NUMBER
DATE SIGNATUREQF ATT b RNEY OF RECORD
Wa.12014 a fh AN
FOR OFFICE USE ONLY (™ Y A
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
